DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2021 has been entered.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 32, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 32 is a relative term which renders the claim indefinite. The phrase “about 3 to abnout 15 minutes” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would 
In claims 3 and 35 there is reference to a non-static database GenBank.  The information identified with the GenBank database is not fixed and therefore changes over time.  A claim should be fixed, so the public is aware of what is being claimed.   Suggest using a SEQ ID NO: identifier for reference to the gene sequence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 31-39, 41, and 45-50 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2003/0165970 A1), Ye et al. (US 2021/0325388 A1), Reed et al. (US 2021/0389318 A1), Gehrke et al. (US 2018/0372755 A1), Lu et al. (US 2010/0112547 A1), and Zhang et al. (WO 2016/101075 A1).
Hu discloses a diagnostic kit for simultaneously detecting multiple infectious diseases using an immunogold filtration assay device.  The device uses nitrocellulose membranes comprising antibodies and antigens.  The assay can detect multiple viruses on one carrier (see entire document).
Ye et al. disclose a lateral flow detection device for detecting a coronavirus by immunoassay, wherein the detection device comprises two lateral flow test strips.  Ye et al. disclose the knowledge in the art that coronavirus invades the body by binding of the spike protein S protein on the virus to a ACE2 receptor of human cells (see entire document, also paragraph [0011]).
	Reed et al. discloses a lateral flow assay method for differential detection of antibody classes to detect acute immune infections.  Reed et al. discuss the need for other labeled antigens because some assays suffer from cross-reacting antibodies that can lead to false positive results.  
	Gehrke et al. disclose a multiplexed immunoassay for detecting at point of care based on a paper assay.   The assay can use different color labels for detection using differential color in the capture-detection area of the porous matrix.  Gehrke et al. disclose the use of colored latex beads (see entire document).
	Lu et al. disclose the use of lateral flow assays for detection of influenza, including the high risk strains of Influenza A.  Lu et al. disclose the art of using rapid immunodiagnostic tests for influenza antigens like “Binax NOW FluA and FluBTM”.  Lu et al. disclose the use of capture zones and detection zones in lateral flow assays (see entire document). 
	Zhang et al. disclose the method of detecting target molecules from biological samples using biotin-avidin-based affinity assays.  The assay can be used with detection of viral polypeptides (see entire document and claim 5).
	It is not unobvious to design a rapid detection kit as currently claimed, because the art shown the use of antigen binding to detect viruses in patient samples.  
	The kit is prima facie obvious to the person having ordinary skill in the art, because it is generally considered prima facie obvious to combine two compounds each of which is taught by the prior art to be useful for the same purpose, in order to form a composition which is to be used for the very same purpose.  The idea for combining them flows logically from their having been 
	It would have been obvious to the person having ordinary skill in the art to make and use a multiple virus rapid detection kit as currently envisioned because the art has shown the use of multiple virus rapid detection kits with lateral flow designs and use of biotin and avidin along with the use of colored latex in rapid detection assays.  

Conclusion











No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 31, 2021
/ANAND U DESAI/Primary Examiner, Art Unit 1656